DETAILED ACTION
                                       Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/23/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, as to the point that the applied prior art, Kashima and Taylor fails to disclose “strengthening the glass by ion exchange process so that the glass substrate have a low-refractive surface layer including a crack and disposed on the glass bulk”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner also pointed out that Kashima et al’s chemically strengthening a glass substrate by performing ion-exchange (see the rejection) by bringing the glass into contact with an inorganic salt containing potassium nitrate (KNO.sub.3).  Accordingly, the Na ion in the glass surface is ion-exchanged with the K ion in the inorganic salt to form a high-density compressive stress layer [0044]-[0045] and such is the same low-refractive index surface layer in the instant invention and expected to have the same physical characteristic of the treated glass surface by Kashima et al’s ion–exchange. Applicants do not specifically limit the type of glass and the size of the crack formed as a result of the ion-exchange process, which is different than the Kashima’s disclosure.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8- 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low-refractive" in claim 1 is a relative term which renders the claim indefinite.  The term "low-refractive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claims 2-6 and 8-14 arte directly or indirectly depends on the claim 1 and therefore also includes the same limitation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al (US 2016/0207828) in view of Ozeki et al (US 2016/0357294).
Kashima et al disclose a process of chemically strengthening a glass substrate by bringing a glass into contact with an inorganic salt containing potassium nitrate (KNO.sub.3) [0044],[0045] and aforesaid reads on the claimed “preparing a glass to form a low-refractive surface layer on the bulk glass substrate”.
Kashima et al disclose that through the ion exchange, the composition of the glass surface is changed, and the glass surface is densified to form a compressive stress layer 20 [(a) to (b) in FIG. 1] [0068]; and then subjected to acid treatment [0080], the surface has a low-density layer 10 in which the surface layer of the compressive stress layer has been denatured, specifically, the density thereof has been reduced [(b) to (c) in FIG. 1].  The low-density layer is formed through leaching of Na and K from the outermost surface of the compressive stress layer [0077]; then removing the low-density layer 10 in alkali treatment from the glass substrate [0086],[0094]; and aforesaid reads on the limitation of removing the low-refractive surface layer by cleaning the low-refractive surface layer.
Kashima et al also disclose that prior to the chemical strengthening treatment, the glass is processed for shaping in accordance with the use thereof, for example, through mechanical processing such as cutting, end surface machining, drilling, etc. 
Kishima et al may not explicitly disclose that the ion-exchange process form the low-refractive surface layer including a crack disposed on the bulk glass substrate as the claim 1 is amended.
However, in the same field of endeavor, Ozeki et al disclose chemical strengthening a glass substrate, wherein the chemically strengthened by ion exchange may have defects formed in the front surface and the back surface thereof.  Accordingly, the layer having cracks and fine irregularities (defective layer), which exists on the outermost surface of the glass sheet after chemical strengthening [0191].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Ozeki et al’s teaching of ion exchange process forms cracks on the outer surface, which cracks needs to be removed to have a stronger glass substrate without breaking into Kishima et al’s teaching for achieving a stronger glass substrate without breaking during handling as taught by Ozeki et al.	
Examiner also pointed out that the modified teaching above would easily encompasses the refractive index of the outermost surface of the glass is smaller than the bulk glass and greater than the air because the similar process conditions are applied as the instant invention and expected to have the similar effects, namely the refractive index of the chemically strengthened glass surface, unless applicants show on the contrary.

With regards to claim 4, Kashima et al disclose that the thickness of the low-density layer is preferably 5 nm or more from the viewpoint of the amount of glass surface removal, more preferably 20 nm or more [0086].
With regards to claim 5, Kashima et al disclose that the amount of the low-density layer to be removed depends on the alkali treatment condition.  An embodiment in which the low-density layer 10 has been completely removed is shown in (d) of FIG. 1 [0103].
With regards to claim 6, without showing any criticality of such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize such as the similar process conditions being applied to the glass substrate as discusses above by Kashima et al.

Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashima et al (US 2016/0207828) in view of Ozeki et al (US 2016/0357294) as applied to claim 1 above, and further in view of Moll et al (US 2013/0273324).
smaller than a compression depth of the compression region.
However, in the same field of endeavor, Moll et al disclose a damage resistance of chemically strengthened glass articles is a result of surface compression layers 151a, 151b formed on the glass substrate by ion-exchange (see FIG. 12); a tensile region 152 disposed inside of the glass substrate 150 [0086], Figure 12, wherein the chemical strengthening process induces first and second strengthened layers 151a, 151b under compressive stress and extending from first and second surfaces of the strengthened glass article 150, respectively [0119]; to preserve compressive strength of the strengthened glass article 150, particularly in the region of the etched feature 112, it may be desirable to ensure that the etched feature depth d.sub.e of the etched feature 112 is less than the depth of layer of the strengthened glass article 150 and because of the deeper DOL of the first and second strengthened layers 151a, 151b, most of the defects or modified regions of the etched feature 112 will be frozen by the high compressive stress, thereby resulting in a strong glass article [0120].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ Moll et al’s teaching of having a thickness of the low-stress is smaller than a compression depth on the glass substrate into modified Kashima et al’s teaching for providing a stronger glass article as taught by Moll et al.
less than the depth of layer and a surface roughness that is greater than a surface roughness of the first or second surface outside of the at least one etched feature [0045].
As to claim 10, Moll et al disclose above, specifically Moll et al disclose that surface compressions greater than 750 MPa and compressive depth of layer (DOL) greater than 40 .mu.m are readily achieved in chemically strengthened glass articles [0086] but may not disclose the range difference between the maximum compressive stress of the glass and the maximum compression stress of the etched glass. However, it would have been obvious to achieve the claimed stress level as the substrate being etched with the similar process steps, namely acid treatment followed by alkaline treatment (see, Kashima et al’s disclosure above).
With regards to claims 12 and 13, Kashima et al disclose above a similar process conditions as the instant invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to easily recognize that the maximum tensile stress of the glass satisfies the claimed formula as the Kashima et al’s performing the similar etching process to remove the low-stress layer and expected to have similar effect unless applicants show on the contrary.




Conclusion
The prior art made of record, listed in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. DeMartino et al (US 10,899,659) disclose a process of strengthening a glass article 100 by ion-exchange to produce a layer of compressive stress in the crack affected zone 104 having crack or flaw 102 with initial flaw population; and then etching to completely remove the flaws population from the surface to the crack tip 110 (col.8, lines 20-43; col.12, lines 37-56); and aforesaid teaching appears that the crack or flaws are included during the on-exchange process.
Lee et al (US 10,759,694) disclose that cracks are covered by the ion strengthened surface layer (Figure 7; col.8, lines 50-67).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAMIM AHMED whose telephone number is (571)272-1457.  The examiner can normally be reached on M-TH (8-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHAMIM AHMED
Primary Examiner
Art Unit 1713



/SHAMIM AHMED/Primary Examiner, Art Unit 1713